 UNITED STEELWORKERS OF AMERICA, AFL-CIOAPPENDIX135NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National LaborRelations Board,and in order to effectuate the policiesof theNational Labor Rela-tionsAct, asamended,we hereby notify our employees thatWE WILL,if requested to doso byInternational Union of Distiict 50, UnitedMine Workers of America,sign the agreement reached with the above Unionon or about January 9, 1965 If no such request is made, WE WILL,upon request,bargain collectively with the above-named Union for the unit described hereinwith respect to rates of pay, wages, hours of work, and other terms and condi-tions of employment,and, if an understanding is reached,embody such under-standing in a signed agreementThe bargaining unit isAll production and maintenance employees employed at our mill atGreensburg,Gieen County,Kentucky,including truckdrivers,janitors,cleanupmen,shipping and receiving employees,guards,professionalemployees,and supervisors as definedin the ActWE WILL NOT in any like or related manner interfere with,restrain,or coerceemployees in the exercise of rights guaranteed them in Section7 of the Act,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section8 (a) (3) of the ActLANHAM HARDWOOD FLOORING Co , INC,EmployerDated-------------------By------------------------------- -----------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other materialIf employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board s Regional Office, Room 2023,Federal Office Building, 550 Main Street,Cincinnati, Ohio, Telephone No 684-3627United Steelworkers of America,AFL-CIOandThe AnacondaCompanyCase No 19-CD-97April 19,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by The AnacondaCompany, herein called the Employer, alleging that United Steel-workers of America, AFL-CIO, herein called the Steelworkers, hadviolated Section 8(b) (4) (D) by threatening, coercing, and restrain-ing the Employer for purposes of compelling it to assign certain workto employees represented by the Steelworkers, rather than to employ-ees represented by the following labor organizationsButte MinersLocal 1, International Union of Mine, Mill, and Smelter Workers,Independent, herein called Miners Local 1, Local No 2, Butte Teams-tersUnion, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, herein calledTeamsters, Local 375, International Union of Operating Engineers,158 NLRB No 4 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO, herein called Operating Engineers ; Local 88, Interna-tional Association of Machinists, AFL-CIO, herein called Machinists;Local 81, International Association -of Bridge, Structural and Orna-mentalIronworkers,AFL-CIO, herein - called Ironworkers ; andInternational Brotherhood of Electrical Workers, AFL-CIO, hereincalled ElectricalWorkers. . Pursuant. to notice, hearings were heldbefore Hearing Officer Patrick H. Walker on June 8 through 11 andAugust 11 through 14, 1965, at which all parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. The rulings of the Hear-ing Officer made at the hearing are free from prejudicial error and arehereby affirmed.1 ' Briefs were filed by the Employer, Steelworkers,Mine-Mill,,Miners Local 1, Teamsters, Operating Engineers, Machin-ists,Ironworkers, and Electrical Workers, which the National LaborRelations Board has considered.Upon the entire record in this pro-ceeding, the Board 2 makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a Montana corporation, with its principal officeand place of business in Butte, Montana. It is engaged in the businessof mining, milling, and smelting copper in the several States of theUnited States and in foreign countries.During the past 12 monthsthe Employer, in the course and conduct of its business operations,shipped goods and materials in excess of $50,000 from its Montanaoperation to points outside the State of Montana.The parties stip-ulated, and we find, that the Employer is engaged in commerce withinthe meaning of the Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that United Steelworkers ofAmerica, AFL-CIO ; Butte Miners Local 1, International Union of1Motion to quash the notice of hearing on the groundthatit fails to describe withadequate specificity the work in dispute was made by Machinists,ElectricalWorkers,Ironworkers,Teamsters,Operating Engineers,and Mine-Mill.Section 102.89 of theBoard's Rules and Regulations,Series 8, as amended, provides that the notice of hearingin a 10(k) proceeding"shall contain a simple statement of the issues involved in suchdispute."In our opinion the notice herein contains an adequate statement of the workin dispute,for which reason we hereby deny the motion to quash.The Ironworkers,Machinists,and Electricalworkers except to the Hearing Officer'sruling rejecting admission of an arbitration award.Since the award pertained to a con-tract dispute between the Employer and the Steelworkers regarding the obligation of theformer to assign certain work to Anaconda surface department personnel rather than toemployees in the Butte concentrator department,of which both departments are representedby the Steelworkers,the Hearing Officer ruled that it was irrelevant to the issues presentedby the excepting unions.We find no error in this ruling. In view of our ultimate find-ings herein, even if this ruling were found to be erroneous,such error would not beprejudicial.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Fanning,Brown,and Zagoria]. UNITED STEELWORKERS OF AMERICA, AFL-CIO137Mine, Mill, and Smelter Workers, Independent; Local No. 2, ButteTeamsters Union, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Independent; Local375, International Union of Operating Engineers, AFL-CIO ; Local88, International Association of Machinists, AFL-CIO; Local 81,International Association of Bridge, Structural and Ornamental Iron-workers,AFL-CIO; and International Brotherhood of ElectricalWorkers, AFL-CIO, are labor organizations within the meaning 'ofthe Act.III.THE DISPUTEA. Background factsThe Employer's copper processing operation begins with the miningand preliminary crushing of ore at Berkeley Pit in Butte, Montana.After completion of this phase of the operation, the ore is conveyedby shuttle belts to six coarse ore bins into which it is deposited. It isthen withdrawn from these bins and transported by shuttle belts tothe crusher building where it is further crushed and separated into twogroups-fine ore and pebble ore-each of which is deposited in appro-priate bins.Next, the crushed ore is sent through the concentratorwhere it completes its processing at the Butte plant and is then sentto Anaconda for smelting.After the ore has been concentrated, the tailings, which are theresidue from the concentrating process, are pumped by the McQueenBooster Pump Station, located outside the concentrator area, to adumping pond sereval miles beyond Butte.Prior to the establishment of the Butte operations, ore was concen-trated at the Employer's reduction works in Anaconda, Montana.Then, as now, ore was mined and preliminarily crushed at the BerkeleyPit and conveyed by shuttle belts to railroad cars for shipment toAnaconda.Upon its arrival there, the ore was processed in sub-stantially the same manner as it is presently processed at Butte.For many years, ore was crushed in the "Old Tipple" crusher whichwas a part of the Anaconda concentrator department.Repair andmaintenance of liners, screens, and a variety of other tasks which arenow the subject of the dispute in the "Old Tipple" were performedprimarily by employees represented by Mine-Mill, which certified,with certain craft exclusions, to represent production and mainte-nance employees employed in and around the Anaconda reductionworks. In 1955, a "New Tipple" crusher was constructed, and there-after, the "Old Tipple" crusher was operational only on an emergencybasis.With the operation of the "New Tipple," repair and mainte-nancework was assigned primarily to craft employees represented bythe Ironworkers and Machinists. From 1955 to the present, such workassignments have been performed by craft employees. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1963 the Employer began construction of the Butte concentrator,which was to replace the Anaconda facility as the principal copperconcentrator.The Butte concentrator, which included a new crushingfacility housed in a separate building, was envisioned as a completelyautomated process staffed by a maximum production force of 41employees, none of which was to be a resident craftsman.All workrequiring craft skills was to be performed by employees from existingButte Hill repair shops.The Employer notified the unions rep-resenting its employees at the Anaconda reduction works and at theButte mining operation of the proposed move. At that time, the Steel-workers, which in 1962 replaced Mine-Mill as the certified representa-tive of the Anaconda production and maintenance employees, exclud-ing specified craft employees,3 contended that establishment of theButte concentrator constituted a relocation of the Anaconda concen-trator and that its certification was applicable to the new operation.Conversely,Mine-Mill, which is the certified representative of theemployees at the Employer's Butte, Montana, mining and relatedoperations, contended that the Butte concentrator was an accretion toits unit.As a result of these conflicting claims, the Employer filed a motionto clarify certifications .4Agreeing with the Steelworkers position,the Board found that the Employer had relocated the Anaconda con-centrator at Butte; and therefore, the Steelworkers were entitled torepresent "those employees-operators, operator helpers, maintenancemen, and laborers-who will be performing duties at the concentratorat Butte similar to those performed at the copper concentrator atAnaconda before its relocation." 5After issuance of the Board's Order, the Employer began limitedoperation of the Butte concentrator.Pursuant to its envisioned policyof staffing the Butte concentrator with a limited employee complement,the Employer made initial job assignments in and around the concen-trator and crusher to employees transferred from Anaconda.Theseemployees continued to be covered by the preexisting agreementbetween the Employer and the Steelworkers in the same manner thatthey were covered before their transfer from Anaconda.8The unit certified for Anaconda is as follows:All production and maintenance employees employed by the Employer in and aroundits reduction works at Anaconda,Montana, including the nontechnical,nonprofes-sional employees in the extractive metallurgical department,but excluding moulders,boilermakers and boilermakers' helpers, blacksmiths and blacksmiths'helpers, pattern-makers, sheet metal workers,pipefitters and pipefitters'helpers, lead burners, iron-workers,masons, carpenters,operating engineers,painters,machinists,electricians,apprentices,general office janitors,technical employees,guards, and supervisors asdefined inthe Act.A Cases Nos.19-RC-2954 and 19-RC-1865, not published in NLRB volumes.5 Case No.19-RC-1865,not published in NLRB volumes. UNITED STEELWORKERSOF AMERICA, AFL-CIO139In September 1963, the Operating Engineers requested the Employerto recognize it as the representative of the employees to be employedat the new concentrator in job classifications enumerated in the Butteunit for which the Operating Engineers were certified in Case No.19-RC-1822.11Upon the Employer's refusal to extend such recognition, the Operat-ing Engineers filed charges with the Board alleging that the Employerthereby violated Section 8 (a) (5) and (1) of the Act. These chargeswere subsequently withdrawn, and the Operating Engineers filed amotionto clarify its certification for the Butte unit.The Board deniedthe motion, finding the Butte concentrator to be a separate operation,not anaccretion to the Operating Engineers' unit.On March 13, 1964, the Ironworkers filed charges alleging that theEmployer violated Section 8 (a) (5), (3), and (1) of the Act by refus-ing to bargain with it over job classifications and work which wasbeing performed at the Butte concentrator by employees representedby the Steelworkers.The Ironworkers claimed that the work belongedto its Butte unit.?Although these charges were subsequently with-drawn, the Ironworkers persisted in their claims in this regard.In an attempt to establish an equitable policy regarding work assign-ments, the Employer scheduled meetings attended by representativesof the unions which had been assigned or were claiming the disputedwork.Although the Employer had collective-bargaining contractswith the Steelworkers, Butte Miners Union, OperatingEngineers, con-stituent units of the Building and Construction Trades Department,ElectricalWorkers, and Teamsters, application of such contracts pro-vided no apparent satisfactory solution to the dispute since the con-tracts contained either no jurisdictional clause e or, if a jurisdictionalclause waspresent, the clause covered, in broad terms, only the Employ-er'sButte mining operations .9As no solution to the disputes was8 On July 9, 1956, Operating Engineers was certified as the exclusive representative ofemployees in the following unit:All employees in or near the Employer'sButte and Silver Bow County,Montana,operations employed in the following classifications:engineer (first motion), engineer(general),oiler(regular), oiler(second class),compressorman,compressor oiler, fireman,fireman oiler,mill oiler and fireman(rocker),boiler cleaner,boiler cleaner helper,diamonddrill runner,diamond drill helper,pumper(regular),pumpman(chain gang),shoveloperator(dragline Patrel-bulldozer-shovel),shovel oiler,crane operator(geared engineer-copper tanks) ;but excluding all other employees, miners, office and professional em-ployees, clerks,guards,and supervisors as defined in the Act.7Although Mine-Millwas certified for a Butte unit of production and maintenanceemployees,separate bargaining units for traditional craft employees and teamsters hadalso been established.8The Steelworkers contract alludes merely to the Steelworkers certification for adefinition of the employee unit for which the Union was authorized to bargain.8 An exception to these geographically and functionally limited clauses was that con-tained in the Teamsters'1964 contract which recognized that Union's traditional juris-diction in the Butte operations,except where the need for special rigging skills requiredthe utilization of a rope gang truck, to be operated by a member of such gang. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDforthcoming from these meetings, the Employer declared unilaterallythat, henceforth, jurisdictional disputes between the Steelworkers andthe craft unions at Butte would be resolved by looking to establishedpractices at Anaconda.Pursuant to its declared policy, the Employer, in April 1964, reas-signed certain repair work in the crusher building, which had initiallybeen assigned to steelworkers on a temporary basis, to employees rep-resented by the Ironworkers.Thereafter, the Steelworkers filed griev-ances and voiced objections to these reassignments as well as to assign-ments made to other Butte craft employees, basing its claim to thedisputed work on the Board's clarification of certification in Case No.19-RC-1865.The Employer's refusal to recognize the claims of theSteelworkers precipitated a threat by that Union to strike and picketthe Employer's operations.As a result of such threat, the Employeron February 23, 1965, filed charges with the Board alleging a violationof Section 8 (b), (4) (D) of the Act.Of the 13 workassignmentsoriginally disputed, 11 remain for deter-mination by the Board. The work still in dispute may be enumeratedas follows :1.Replacing skirting, liners, motors on screens, and other jobswithin the confines of the crusher building in the concentrator depart-ment in Butte, Montana.2.Splicing belts in the crusher building in the Butte concentratordepartment.3.Driving trucks at the McQueen Booster Pump Station.4.Operating heavy equipment at the McQueen Booster PumpStation.5.Operating heavy equipment within the concentrator departmentin Butte.6.Operating shuttle belts above the coarse ore bins at Butte.7.Driving electrical trucks serving electricians in the Butte con-centrator department.8.Rigging pumps and motors in the concentrator department.9.Operating the rope gang trucks in the concentrator department.10.Operating overhead cranes in the concentrator department.11.Repairand maintenancework at the Ramsey Pump Station.B. Applicability of the statuteBefore the Board proceeds with a determination of the disputepursuant to Section 10(k) of the Act, it must be satisfied that thereis reasonable cause to believe that Section 8(b) (4) (D) has been vio-lated.The record shows that after invoking grievance procedures anddiscussing the Employer's reassignment of the disputed work to theother unions involved herein, Steelworkers informed the Company UNITED STEELWORKERS OF AMERICA, AFL-CIO_141that, unless the original work assignments were reinstituted, Respond-ent would take whatever steps were necessary, including a strike, toaccomplish its ends.On the basis of the foregoing conduct and the entire record, we findthat there is reasonable cause to believe that a violation of Section8(b) (4) (ii) (D) has occurred and that the dispute is properly beforethe Board for determination- under Section 10(k) of the Act.C. Contentions 'o f the pantiesEssentially the Steelworkers contends that the Board should givecontrolling weight to its certification as clarified by the Board,orderof July 17, 1963. It states that it is not seeking to perform work atButte which it had not performed at the Anaconda concentrator beforeits relocation, and that it is not seeking the work performed by thecrafts at Anaconda.Furthermore, it asserts that the Employer hasnot conformed with its declared policy that in disputes between Steel-workers and the craft unions at the Butte concentrator, the jurisdic-tional practices that existed at Anaconda would control.Also, becauseof its reliance on its certification, it contends that the factors usuallyconsidered by the Board in jurisdictional dispute cases find no applica-tion here, but, should the Board find otherwise, it contends that thesefactors would nevertheless warrant assignment of the disputed workto the Steelworkers.The Employer takes the position that it has done its best to resolvethe jurisdictional dispute on the basis of established practices, butwhere no such practices exist or circumstances have made their applica-tion unreasonable, it has made its work assignments on the basis ofeconomy, efficiency, and the overall interests of the employees involved.The craft unions, Teamsters, and Mine-Mill agree with the Employerthat they should be awarded the work in question.D. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors; and the Board has held that its determination in ajurisdictional dispute case is an act of judgment based upon commonsense and a balancing of such factors.'°1.The Board certificationAt the outset, we address ourselves to the Steelworkers contentionthat its certification for the Anaconda production and maintenanceemployees, as clarified to include the Butte concentrator, is controllingaoInternational Association of Machinists,Lodge No. 1743, AFL-CIO (J. A. JonesConstructionCo.), 135 NLRB 1402. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the present controversy.Thus, 'the Steelworkers argue that whenthe Board extended, to the Butte concentrator, the Steelworkers origi-nal certification, which,inter alia,covered the Anaconda concentratorand its departmental subdivision, the "Old Tipple" crusher, Steel-workers was given jurisdiction over all jobs performed in the newconcentrator department, including those in the crusher building.Steelworkers contends that, since the "New Tipple," unlike the "OldTipple," was not a part of the Anaconda concentrator department, itscertification for "Old Tipple" employees has been extended to coverButte crusher employees.Although Section 8(b) (4) (D) requires the Board, in resolvingjurisdictional disputes, to give controlling weight to a certificationdetermining the bargaining representative for employees performingthe disputed work,11 it is not altogether clear that the certification inthe present controversy covers employees performing such work.Thus, at the time the Steelworkers was certified at Anaconda, craftemployees were performing repair work in the "New Tipple." Sincethe Steelworkers' certification contains specific craft exclusions, itcannot reasonably be said to apply to craft employees performing main-tenance and repair functions in the "New Tipple." Therefore, exten-sion of the Steelworkers' certification to Butte would not support itsclaims to crusher jobs, unless crusher operations performed in the"New Tipple" were not considered part of the concentrator transferredto Butte.The Steelworkers' contention that the "New Tipple" wasnot part of the Anaconda concentrator department finds no supportin the record.The Employer testified that the "New Tipple" wasconsidered part of the Anaconda concentrator and was under the samesupervision as the concentrator building and the "Old Tipple."Furthermore, the Employer's contr^ct with the Steelworkers includesthe "New Tipple" and the "Old Tipple" as part of the concentratordepartment.Therefore, it would appear that controlling weight can-not be given to the Steelworkers' certification insofar as the disputedwork in the Butte crusher building is concerned.Similarly, certification does not support the Steelworkers' claims towork in the Ramsey and McQueen Pumping Stations, nor to the opera-tion of the shuttle belts above the coarse ore bins.The Ramsey Pump-ing Station was built to furnish fresh water to the Butte operationsand the McQueen Station to pump waste from the concentrator. Noemployees are permanently assigned to these stations; rather, crafts-men from Butte Hill are assigned to perform maintenance work andemergency repairs.Neither station has an exact counterpart at Ana-conda.Under these circumstances, its certification does not supportn International Aeaoczation of Bridge, Structural and Ornamental Iron Workers, Local474; et at.(Structural Concrete Corporation),146 NLRB 1435, 1438-1439. UNITED STEELWORKERS OF AMERICA,AFL-CIO143an award ofthis work to the Steelworkers.With respect to the shuttlebelts,Mine-Mill has been the certified representative of the employeesperforming such work since 1956.The Steelworkers'certification,therefore,is not controlling.The operation of heavy equipment and trucks in the Butte concen-trator department also is not covered by the Steelworkers' certification.While it is true that this work was performed by steelworkers at Ana-conda, such employees worked in the surface department rather thanin the concentrator department.Since the certification as clarifiedapplies to the Butte concentrator department, and since the Anacondasurface department functioned apart from the concentrator depart-ment, the Steelworkers'claims based on its certification as clarifiedare unfounded,particularly inasmuch as no surface department hasbeen established at Butte.In only two instances-the rigging of pumps and motors and operat-ing overheadcranesin the concentrator-can the Steelworkersreason-ably rely on its certification in claiming work.However, with theconstruction of a new concentrator plant,designed essentially tooperate by automation, changes in the nature of the above work renderthe certification, alone, insufficient to support the Steelworkers' juris-dictional claims.Thus, in contrast to Anaconda operations, exten-sive rigging is not required at Butte because of the accessibility ofmany pumps and motors to overhead cranes and small mobile liftingdevices.The Steelworkers' claim to the work of operating overhead cranesis similarly without adequate support because employees representedby the Steelworkers were never permanently assigned to operatesimilar cranesatAnaconda; they were assigned only to cab craneswhich have no counterpart at Butte.Thus, as we do not find the Steelworkers' certification to be dia-positive of the work claims herein, we must look to other factors whichwe consider in determining jurisdictional disputes.2.Past practicesPrior to the transfer of the Butte concentrator from Anaconda,work of changing and repairing liners,screens,motors,and crusherequipment similar to the disputed work herein, was performed in the"New Tipple" crusher by machinists and ironworkers.We have notedthat when the "New Tipple" at Anacondawas constructed,mainte-nance taskswhich had been performed by employees represented byMine-Mill in the "Old Tipple" was assigned to craft employees rep-resented by their respective craft unions.There is no explanationin the record for the change in assignments, but it is clear that thework was assigned to and was and is performed by craft employees, 144DECISIONS OF NATIONAL LABOR -RELATIONS BOARDalbeit on a limited basis because of the limited use of the "New Tipple."Thus, when the Steelworkers was certified in 1962, as previouslyobserved, these craft employees were excluded from the certified unit.Since we find that the Butte crusher is the counterpart of the "NewTipple" crusher, and that the disputed work is essentially similar tothe work performed by craft employees at the "New Tipple," the exist-ing practices at Anaconda, established since 1955, of assigning suchwork to the craft group favors the assignment of the disputed workto craft employees at the Butte crusher.Moreover, the tacit agree-ment of the unions herein to be bound by the application, where pos-sible, of Anaconda practices to Butte work disputes, is evidenced bytheir failure to protest the Employer's written notification to themthat past practices would be looked to in determining existing andfuture disputes.Similarly, since shuttle-belt operation above thecoarse ore bins has always been performed by Mine-Mill employees,past practice also supports their claims to such work. Insofar as thepermanent assignment of crane operation is concerned, since no per-manent assignment of the work was made at Anaconda, past practicefavors neither the Steelworkers nor the craft unions which claim thework at Butte.,3.Efficiency and economy of operationsIt would appear that the factors of efficiency and economy supportassignment of the disputed work of operating trucks and heavy equip-ment at Butte and at the pumping stations to employees representedby the Teamsters and to those represented by the Operating Engineers.At Anaconda this equipment was operated by surface departmentpersonnel represented by the Steelworkers.As indicated, theEmployer did not transfer the surface department to Butte nor did itintend to rely upon the surface department at Anaconda to providesuch equipment; instead, the Employer utilized employees and equip-ment existing at Butte Hill repair shops. To have assigned the workto surface department employees represented by the Steelworkerswould necessitate the frequent transportation of employees from Ana-conda to Butte and back again, a total distance of 52 miles, or theestablishment of a separate surface department at Butte, or the assign-ment of the work to concentrator employees who in the main are, asdisclosed by the record, unqualified to operate the specialized equip-ment.Any of these courses, as the record shows, would produce aninefficient, uneconomical operation since the essential equipment andtrained personnel can be provided by Butte Hill repair shops.Hence,the factors of efficiency and economy favors the assignment of thiswork to employees represented by the Teamsters and the OperatingEngineers. UNITEDSTEELWORKERSOF AMERICA, AFL-CIO145As noted above, we have found that the Employer's past practiceindicatesthat no permanentassignmentof the operation of overheadcraneshas been made to any of the employees represented by the labororganizations,party to this dispute. Similarly,we areof the opinionthat the factor of economy would preclude the permanent assignmentof the operation of overhead cranes to steelworkers since these cranesare considered to be no more than tools, readily available to anyemployee who' needs one in connection with his work.The recordshows that if this work were permanently assigned to steelworkers,itwould unnecessarily increase the personnel requirements of jobs inwhich overheadcranes are used,thereby increasing the cost ofoperation.The Steelworkers'claimto the work of rigging of pumps and motorsin the Butte concentrator is predicated on the performance of suchwork by a classification of employees termed `ropemen" who werepermanently assigned to this work in the Anaconda concentrator.Insofar as we can conclude from the evidence in the record, the Steel-workers claim-to the precise work of rigging is not disputed.12Whatis disputed is their claim to the work of removal and placement ofpumps and motors in the Butte concentrator, which would involve theoperation of the overhead cranes.However, it is clear that in theButte concentrator the nature of such "rigging" work has changed tosuch an extent (because much of the equipment is accessible to over-head cranes and small, mobile lifting devices, unlike the situation inAnaconda) that the assignment of the work cannot be predicated onthe practices prevalent at Anaconda.Therefore, for the, reasons setforth in the preceding paragraph, predicated on factors of efficiencyand economy, we can find no proper basis for assigning this workexclusively to steelworkers.Finally, the disputed incidental maintenance work such as oiling,cleaning up,13 and operating overhead cranes at the Ramsey Pump-ing Station 14 appears not only routine in nature but also is closelyrelated to, and results from, the major repair and maintenance workto which the crafts are assigned.The assignment of such routinemaintenance work to steelworkers, requiring their transportation fromthe concentrator where they are stationed, to the pumping station,would be clearly uneconomical in situations where a craft employeeis already available to perform this work.Thus, we find that the12 The Employer concedes that steelworkers are entitled to perform the work of rigging,although the record is not clear whether all parties are in agreement as to what con-stitutes rigging.As we have indicated in our discussion,we view the dispute over riggingas involving only the use of overhead cranes.18whenever the station is flooded because of a pumping malfunction;steelworkers areassigned from the Butte concentrator department to clean upis Incidental maintenance work at the McQueen Booster Pump Station is not in issue.221-731-67-vol.158---11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors of efficiency and economy favor the assignment of the disputedwork to the employees performing basic iepaiis at the puripingstation4 SkillsSome of the d^sputed work, we have indicated, is basically of anunskilled variety and could equally be performed by steelworkers or byother employeesHowever, in the handling of such equipment asheavy trucks and earthmoving machines at the Butte concentrator,the record makes clear that much of this equipment was not used atAnaconda, or if used, not operated by employees in the concentratordepartment but rather by specially trained employees in the surfacedepartmentHence, to the extent that special skills are factors in theassignment of these disputed tasks, they favor the assignment to theemployees represented by the unions other than the SteelworkersCONCLUSIONS AS TO THE MERITS OF THE DISPUTEOn the basis of the record as a whole and on appraisal of all therelevant considerations, we conclude that the following employees areentitled to the work in dispute1Ironworkers are entitled to the work of(a) replacing skirt-ing, liners, motors, and vibrating screens in the crusher building atButte,Montana, (b) rigging necessary to the removal of vibratingscreens, and (c) operating the rope gang truck in the concentratordepartment2Machinists are entitled to the work of(a) splicing belts in thecrusher building at Butte, Montana, (b) changing and repairingidlers and head and tail pulleys, and replacing crusher feed platesand mantle, and bull liners in the ci usher building at Butte, Montana,and (c) performing routine maintenance tasks incidental to assignedrepair work in the Ramsey Pumping Station3Teamsters are entitled to the work of driving trucks at theMcQueen Booster Pump Station4Operating engineers are entitled to the work of (a) operatingheavy equipment at the McQueen Booster Pump Station, and (b)operating heavy equipment within the concentrator department atButte, Montana5Miners are entitled to the work of operating the shuttle beltsabove the coarse ore bins at Butte, Montana6Electricians are entitled to the ' ork of (a) driving electricaltrucks serving electricians in the Butte concentrator department, and(b)performing routine maintenance tasks incidental to assignedrepair work at the Ramsey Pumping Station UNITED STEELWORKERS OF AMERICA,AFL-CIO,147_Because of the nature of the work, no_ employee group is entitledexclusively to operate overhead cranes in the concentrator building.Instead, craftsmen are entitled to perform this disputed task when itismerely incidental to assigned repair work. Similarly, machinistsare not precluded from working with their steelworker helpers inperforming rigging work which involves the use of overhead cranes.Such factors as the Employer's past practices at Anaconda, theBoard's certification as it relates to the operation of shuttle belts abovethe coarse ore bins, efficiency and economy of operations, and the supe-rior skills of the teamsters and operating engineers in the operationof trucks and heavy equipment demonstrate the superior claims ofemployees represented by the above-mentioned unions.Accordingly,we shall determine these jurisdictional disputes by awarding the dis-puted work to the employees mentioned above, but not to those unionsor their members.Our present determination is limited to the par-ticular controversies which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.1.Employees classified as ironworkers; currently represented byLocal 81, International Association of Bridge, Structural and Orna-mental Ironworkers, AFL-CIO, are entitled to the work of: (a)replacing skirting, liners, motors, and vibrating screens in the crusherbuilding at Butte, Montana; (b) rigging necessary to the removal ofvibrating screens; and (c) operating the ironworkers rope gang truckin the concentrator department.2.Employees classified as machinists, currently represented by Local88, International Association of Machinists, AFL-CIO, are entitled tothe work of: (a) splicing belts in the crusher building at Butte,Montana; (b) changing and repairing idlers and head and tail pulleys,and replacing crusher feed plates and mantle and bull liners in thecrusher building at Butte, Montana; and (c) performing routine main-tenance tasks incidental to assigned repair work in the Ramsey Pump-ing Station.3.Employees classified as teamsters, currently represented by LocalNo. 2, Butte Teamsters Union, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Independ-ent, are entitled to the work of driving trucks at the McQueen BoosterPump Station. 148DECISIONS Or NATIONAL LABOR RELATIONS BOARD4.Employees classified as operating engineers, currently repre-sented by Local 375, International Union of Operating Engineers,AFL-CIO, are entitled to the work of : (a) operating heavy equip-ment at the McQueen Booster Pump Station; and (b) operating heavyequipment within the Butte concentrator department.5.Employees classified as miners, currently represented by ButteMiners Local 1, International Union of Mine, Mill, and Smelter Work-ers, Independent, are entitled to the work of operating the shuttlebelts above the coarse ore bins at Butte, Montana.6.Employees classified as electricians, currently represented by theInternational Brotherhood of ElectricalWorkers, AFL-CIO, areentitled to the work of : (a) driving electrical trucks serving elec-tricians in the Butte concentrator department; and (b) performingroutine maintenance tasks incidental to assigned repair work in theRamsey Pumping Station.7.No employee group is entitled exclusively to perform the work ofoperating overhead cranes in the concentrator building. Instead,craftsmen are entitled to perform these disputed tasks when they aremerely incidental to assigned repair work. Similarly, machinists arenot precluded from working with their steelworker helpers in per-forming rigging work which involves the use of overhead cranes.8.United Steelworkers of America, AFL-CIO, is not entitled bymeans proscribed by Section 8(b) (4) (D) of the Act, to force orrequire the Employer to assign the above work to employees who arerepresented by United Steelworkers of America, AFL-CIO.9.Within 10 days from the date of this Decision and Determinationabove, United Steelworkers of America, AFL-CIO, shall notify theRegional Director for Region 19, in writing, whether it will refrainfrom forcing or requiring the Employer, by means proscribed bySection 8 (b) (4) (D) of the Act, to assign the work in dispute to steel-workers rather than ironworkers, machinists, electricians, teamsters,operating engineers, and miners.Sheffer CorporationandDistrict Lodge No. 34 of the Interna-tional Association of Machinists,AFL-CIO.Case No. 9-CA-3602.April 20,1966.DECISION AND ORDEROn Dec.,xnber 10, 1965, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certain158 NLRB NO. 27.